Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. As petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Hinton v Rock, 108 AD3d 981, 982 [2013]). Petitioner’s request for costs and expenses incurred must be made by way of an application to the court of original instance (see CPLR 8601 [b]; Matter of Ortiz v Fischer, 71 AD3d 1244, 1244 [2010]).
Peters, PJ., Stein, Garry and Egan Jr., JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.